Exhibit 23.1 Deloitte & Touche LLP Brookfield Place 181 Bay Street Suite 1400 Toronto ONM5J 2V1 Canada Tel: (416) 601-6150 Fax: (416) 601-6590 www.deloitte.ca CONSENT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS We consent to the incorporation by reference in this Registration Statement on Form F–3 of our reports dated December 1, 2011 relating to the consolidated financial statements of Royal Bank of Canada and the effectiveness of Royal Bank of Canada’s internal control over financial reporting appearing in the Annual Report on Form 40-F of Royal Bank of Canada for the year ended October 31, 2011, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Independent Registered Chartered Accountants Licensed Public Accountants May 18, 2012
